NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ROCIO RUIZ PERALES,                              No. 08-73426

               Petitioner,                       Agency No. A095-305-045

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Rocio Ruiz Perales, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      Contrary to Ruiz Perales’ contention, the BIA applied the correct legal

standard in denying her motion to reopen. See Ordonez v. INS, 345 F.3d 777, 785

(9th Cir. 2003).

      The BIA acted within its broad discretion in determining that the evidence

submitted with Ruiz Perales’ motion was insufficient to warrant reopening. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).

      PETITION FOR REVIEW DENIED.




                                            2                                      08-73426